Citation Nr: 9913770	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
knees, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

3.  Entitlement to an increased evaluation for status 
postoperative cervical spine diskectomy with right 
radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1970 to January 
1972, and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim for 
service connection for joint pain of the knees and hips, as 
well as his claim for service connection for chronic fatigue, 
each claimed as due to an undiagnosed illness.  In that 
decision, the RO also denied the veteran's claim for an 
evaluation in excess of 20 percent for his status 
postoperative cervical spine diskectomy with right 
radiculopathy.

The Board notes that in May 1998, the RO granted service 
connection for joint pain of the hips as due to an 
undiagnosed illness, and assigned a 10 percent evaluation.  
Since this determination constitutes a full grant of the 
benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

The Board also observes that the veteran's representative in 
a July 1998 statement raised the issue of entitlement to 
service connection for a knee disability as secondary to the 
veteran's service-connected bilateral hip pain due to an 
undiagnosed illness.  The issue of secondary service 
connection has not been developed or adjudicated by the RO.  
This matter is therefore, referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War. 

3.  The veteran's joint pain of the knees has been attributed 
to known clinical 
diagnoses, chondromalacia and osteoarthritis, and no medical 
evidence has related 
these disabilities to the veteran's periods of active 
service.

4.  The veteran's chronic fatigue has not become manifest to 
a degree of 10 percent or more, as he has not required 
periods of incapacitation (i.e., bed rest and treatment by a 
physician) of at least one week per year or symptoms 
controlled by continuous medication. 

5.  The veteran's status postoperative cervical spine 
diskectomy with radiculopathy
currently is manifested by not more than moderate limitation 
of motion, and 
moderate intervertebral disc syndrome with recurring attacks.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for joint 
pain of the knees, to include as due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 20 percent 
for status postoperative cervical spine diskectomy with right 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5290, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for joint pain of 
the knees and chronic fatigue, which he claims began during 
his service in Saudi Arabia during the Persian Gulf War or 
soon thereafter.  The record discloses that the veteran 
served in the Persian Gulf during the Persian Gulf War from 
January to May of 1991.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317 (1998).  The veteran's service 
records document that he had active service in Southwest Asia 
from January to May of 1991.  Hence, the veteran is a Persian 
Gulf veteran for purposes of awarding VA disability 
compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operation during the 
Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1) (1998).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered "chronic" for purposes of 
adjudication.  See 38 C.F.R. § 3.317(a)(3).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated 
that non-medical indicators of an illness may include 
evidence of time lost from work, evidence the veteran has 
sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).




A.  Joint pain of the knees

Service medical records from both periods of active duty are 
negative for any complaint, treatment or finding of any knee 
problems.  The record also reflects that the first documented 
complaints of bilateral knee pain were not until June 1994.  
At that time, a VA outpatient treatment report notes the 
veteran's complaints of bilateral knee pain, which the 
veteran maintained began in late 1991.  The impression was 
chondromalacia.  

The veteran was afforded an orthopedic examination by the VA 
in April 1995, where he complained of episodic aching in his 
knees with occasional swelling.  He admitted that he had not 
been able to observe any swelling, but stated that a 
physician had told him that his knees were swollen.  He 
denied any locking, redness or heat.  Although he indicated 
that his knees sometimes felt as though they might give out, 
they never had.  On examination, the knees demonstrated 
flexion from 0 to 135 degrees.  There was no crepitus, 
swelling, heat or redness in either knee joint.  Radiologic 
examination revealed no abnormality in either knee.  The 
pertinent diagnosis was "pain in the knees, no cause 
found."

In September 1996, the veteran testified at a personal 
hearing before a hearing officer at the RO.  He maintained 
that he currently suffered from bilateral knee pain which 
began while serving in the Persian Gulf.  He testified that 
his knee pain significantly curtailed various physical 
activities, including running, playing sports, and passing 
the physical training test for his current position as a 
full-time civilian employee for the Army Reserves.  He 
indicated that he was currently on profile, which had 
resulted in his transfer to another unit.  He related that he 
was provided an alternative physical training test, which 
included a two and a half mile walk, but even had trouble 
completing this test.  Finally, the veteran stated that he 
was prescribed Ibuprofen for his bilateral knee pain.

In connection with this appeal, the veteran was afforded an 
additional orthopedic examination by the VA in December 1996.  
The veteran complained of bilateral knee pain, which 
increased with prolonged walking or standing.  Examination of 
the knees revealed tenderness along the right patella, with 
no tenderness in the left knee.  There was no effusion, heat, 
redness or instability of either knee.  Both knees 
demonstrated flexion from 0 to 140 degrees.  Radiological 
findings revealed early or beginning degenerative joint 
disease bilaterally.  Based on these findings, the diagnoses 
included osteoarthritis of the knees.  

As noted above, service connection may be granted under 
38 C.F.R. § 3.317 only for disabilities due to undiagnosed 
illnesses attributed to service in Southwest Asia during the 
Persian Gulf War.  The Board notes that, in Sabonis v. Brown, 
6 Vet. App. 426 (1994), the Court held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied, or the appeal to 
the Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  Id at 430.  Since the 
veteran's joint pain of the knees has been attributed to 
known clinical diagnoses (chondromalacia in June 1994, and 
osteoarthritis in December 1996), the Board finds that the 
service connection may not be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317.  As such, 
service connection can only be established with proof of 
actual direct service connection.  See 38 U.S.C.A. 
§§ 1113(b), 1116 (West 1991); see also Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir 1994) (when a veteran is not found 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be granted on a direct basis).

The veteran, however, has also failed to present medical 
evidence showing that his osteoarthritis of the knees had its 
onset in service or during the one-year presumptive period.  
The Board notes that the first documented complaints of 
bilateral knee pain were not until June 1994, over three 
years after the veteran's separation from active duty.  The 
Board emphasizes, moreover, that no medical evidence or 
opinion has been submitted which demonstrates that the 
veteran's osteoarthritis is related to service.  The Board 
observes that the June 1994 VA outpatient treatment report 
included the veteran's history of bilateral knee pain dating 
back to 1991.  However, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute a competent 
medical opinion of the required nexus.  See LeShore v. Brown, 
8 Vet. App. 407, 409 (1995).  Thus, this report does not 
constitute competent evidence of a nexus between the 
veteran's current bilateral knee disability and his period of 
active service. 

The only evidence indicating that the veteran's knee 
disability is related to service are lay statements by the 
veteran and his wife, including testimony presented before a 
hearing officer at the RO in September 1996.  The veteran 
also submitted lay statements from several servicemen who 
indicated that the veteran had complained of joint pain while 
serving in the Persian Gulf.  The Board notes, however, that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that any of these individuals 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
bilateral knee disability, their statements standing alone 
cannot serve as a sufficient predicate upon which to find the 
claim for service connection to be well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, 5 Vet. App. at 93). 

In conclusion, as the veteran's joint pain of the knees has 
been attributed to a known clinical diagnosis, and in the 
absence of competent supporting evidence showing that this 
disability had its onset in service or during the one-year 
presumptive period, the veteran's claim for service 
connection for joint pain of the knees, to include as due to 
an undiagnosed illness, must be denied as not well grounded. 

B.  Chronic fatigue

In January 1994, the veteran filed a claim for service 
connection for chronic fatigue, to include as due to an 
undiagnosed illness.  The veteran essentially maintained that 
he had been plagued with constant, unexplained fatigue since 
his discharge from service in 1991, thereby warranting 
service connection for this condition.  

The veteran was provided a psychiatric examination by the VA 
in April 1995, at which time he asserted that he had suffered 
from fatigue since returning home for the Persian Gulf.  He 
described his fatigue "as hard to nail down," and said that 
it would come in waves.  He also described it as a lack of 
lack of motivation.  He stated that he did not consider 
himself excessively depressed or anxious.  He initially 
denied a history of drug abuse, but on further questioning 
admitted that he had used marijuana and amphetamines 
approximately twenty years ago from 1972 to 1975.  He also 
reported a history of heavy alcohol consumption until 1986.  
On mental status examination, he was able to recall three out 
of three objects after five minutes, and could multiple six 
times seven.  Under Axis I, the examiner noted "no 
psychiatric disorder; rule out mild amotivational syndrome."  
Under Axis IV, for psychosocial stressors, he noted "rule 
out chronic delayed withdrawal from marijuana use and 'speed' 
use 20 years ago.  Chronic withdrawal, excessive alcohol use 
nine years ago."  Finally, the veteran was assigned a Global 
Assessment of Functioning (GAF) score of 90. 

The veteran was seen at Munson Medical Center in April 1996 
for an acute inferior septal myocardial infarction.  The 
veteran underwent various procedures, including a left heart 
catheterization, coronary artery study and angioplasty of the 
right coronary artery, and an angiogram of the right coronary 
artery.  The veteran returned to the Munson Medical Center 
Emergency Room on the following month with complaints of 
chest pain, fatigue, and a feeling of fullness in his chest.  
The impression was unstable angina.  A physician commented 
that some of the veteran's fatigue may be due to his beta 
blocker.

During his hearing in September 1996, the veteran stated that 
he had suffered from chronic fatigue since returning home 
from the Persian Gulf.  He testified that he had felt 
energetic prior to serving in the Persian Gulf, and that he 
first noticed symptoms of fatigue in the fall of 1991.  He 
indicated that he would sometimes feel good, and then would 
suddenly become lethargic and unmotivated for no apparent 
reason.  

The veteran was afforded an additional VA psychiatric 
examination in December 1996.  The examiner noted that the 
veteran had experienced some emotional upheaval following his 
heart attack in April 1996, and that his nervousness, post-
surgical anxiety and depression had diminished.  The veteran 
related that he did not have any emotional problems at that 
time.  He stated, however, that his wife had told him that he 
was not as alert as he used to be.  He also mentioned that he 
felt that he may have been aging more rapidly than usual.  
The only medication he was on was Ibuprofen, as well as 
antibiotics and antiviral medication for an apparent viral 
flu.  Mental status revealed no changes since the prior VA 
examination in April 1995, as the veteran was normally 
oriented, was able to recall three out of three words after 
five minutes, and was able to multiple six times seven.  The 
examiner also noted that the veteran appeared alert.  Again, 
no Axis I diagnosis was rendered, and the veteran was 
assigned a GAF score of 90. 

In correspondence dated in December 1996, the veteran's wife 
stated that she could verify the veteran's complaints of 
chronic fatigue.  She described the veteran's fatigue as 
sporadic, but overwhelming when it occurred.  She indicated 
that he had been quite active in the past, but that he 
currently slept between ten and twelve hours a day and would 
often take naps during the workday.

Based on the foregoing, the Board observes that the veteran 
does exhibit objective indications of chronic fatigue which 
have not been attributed to any known clinical diagnosis.  
The Board also finds that no conclusive evidence affirms that 
the veteran's chronic fatigue was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Persian Gulf and the 
onset of the illness.  In this respect, although a physician 
commented that some of the veteran's fatigue may be due to 
his beta blocker, the Board notes that the veteran reported 
complaints of chronic fatigue prior to his myocardial 
infarction which required to use of beta blockers.  

Nevertheless, the Board finds that the evidence simply does 
not show that the veteran's chronic fatigue has become 
manifest to a degree of 10 percent or more under applicable 
schedular criteria.  Therefore, as the veteran has failed to 
prove this essential element under 38 C.F.R. § 3.317, the 
Board must find that his claim for service connection must be 
denied as not well grounded.  

The Board notes that chronic fatigue syndrome is rated under 
Diagnostic Code 6354 of the VA Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354 
(1998).  Under this code provision, a 10 percent rating is 
warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion), or a combination of other signs and symptoms 
which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by continuous medication.  A 20 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6354 (1998).  For the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  See Note 
following 38 C.F.R. § 4.88b, Diagnostic Code 6354.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31 (1998).

The evidence of record in this case demonstrates that the 
requirements for a compensable evaluation for the veteran's 
chronic fatigue are not met under Diagnostic Code 6354.  The 
Board has considered statements by the veteran and his wife 
that he suffers from intermittent periods of fatigue.  The 
clinical evidence, however, including two VA psychiatric 
examination reports, shows no findings of debilitating 
fatigue or cognitive impairments, such as an inability to 
concentrate, forgetfulness, or confusion.  More importantly, 
there is no clinical evidence, nor has the veteran alleged, 
that his chronic fatigue has resulted in periods of 
incapacitation (i.e., bed rest and treatment by a physician) 
for at least one week per year.  The veteran and his wife 
have merely alleged that the veteran would usually sleep from 
ten to twelve hours a night, with occasional naps during the 
workday.  Furthermore, the evidence does not show that the 
veteran takes medication to control his symptoms of fatigue.  
During his VA psychiatric examination in December 1996, for 
example, the examiner noted that the only medication the 
veteran was on was Ibuprofen, as well as antibiotics and 
antiviral medication for an apparent viral flu.  Accordingly, 
the veteran's chronic fatigue has not become manifest to a 
degree of 10 percent under Diagnostic Code 6354.

In conclusion, as the veteran's chronic fatigue has not 
become manifest to a degree of 10 percent or more under 
applicable schedular criteria, the Board concludes that 
service connection for this condition may not be established 
by reliance on the regulatory presumption under 38 C.F.R. 
§ 3.317.  In addition, as the record contains no competent 
medical evidence of a current diagnosis related to the 
veteran's chronic fatigue, the claim for service connection 
for that condition must also fail as not well grounded on a 
direct basis.  See Rabideau v. Derwinski, 2 Vet. App. 141 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


C.  Conclusion

Since the veteran's claims are not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support the claims for service connection for the 
claimed disabilities.  See Epps v. Gober, 126 F.3d 1464, 1469 
(1997) ("[T]here is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.")

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
benefit sought, and the reasons why the claims have been 
denied.  Id.

II.  Increased Rating Claim

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for status postoperative 
cervical spine diskectomy with right radiculopathy is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, several VA rating 
examination reports, and a transcript from a personal hearing 
before a hearing officer at the RO.  The Board is unaware of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The record reflects that the veteran was seen at Grand 
Traverse Community Hospital in April and May of 1992 with 
complaints of pain in his neck and shoulders.  A radiological 
report taken in April 1992 revealed (1) narrowing of the C5-
C6 and C6-C7 disc spaces, (2) arthritic changes of the joints 
of Luschka with neural foraminal stenosis at the level of C5-
C6 and C6-C7 on the right, and (3) straightening of the 
normal cervical lordosis.

In May 1992, the veteran reported that the pain was deep 
within his right shoulder joint, and would become so severe 
at times that he was unable to get comfortable.  He also 
reported an ache into the lateral posterior aspect of the 
right upper extremity to the wrist, as well as an 
"irritation" under the right scapula.  He complained of 
constant numbness and tingling in the right second and third 
digits and some numbness in the posterior forearm.  He 
related that he was unable to exercise as he had in the past 
because of the pain.  

On examination, the right shoulder appeared elevated.  Pain 
with palpation was reported at the base of the skull, which 
caused headaches.  Pressure over the C5 and C6 area caused 
pain over that area and down the right upper extremity.  The 
veteran had pain and increased tingling in the right fingers 
when pressure was applied to the posterior aspect of the 
right shoulder joint.  There was a negative deltoid squeeze 
and a negative glenohumeral compression test.  Range of 
motion testing of the cervical spine showed flexion to 80 
degrees, extension to 60 degrees, left side bending to 35 
degrees, right side bending to 20 degrees, left rotation to 
70 degrees, and right rotation to 60 degrees.  There was an 
abnormal electromyogram consistent with right C6 and C7 
radiculopathy.  The physician concluded that the veteran had 
a significant increase in pain and numbness following the 
evaluation.  The veteran received some relief with treatment 
of ultrasound and cervical traction.  Following the 
intervention through, however, the veteran had increased 
tingling in his right hand when was getting himself dressed. 

The veteran was admitted to the Munson Medical Center in July 
1992, where he underwent an anterior cervical diskectomy at 
C5-C6 and C6-C7, an anterior cervical fusion at C5-C6 and C6-
C7, and a left iliac crest graft harvest.  The diagnosis was 
C5-C6 and C6-C7 degenerative disc disease with right C6 and 
C7 radiculopathy.  

In correspondence received at the RO in September 1992, 
Matthew A. Houghton, Jr., D.O., related that he had first 
treated the veteran for injuries to the cervical and thoracic 
spine in April 1992.  It was determined that the veteran had 
degenerative disc disease at C5-C6 and C6-C7.  Dr. Houghton 
noted that surgery had been performed with apparent success. 

The veteran was afforded several VA rating examinations in 
April 1993. 
During his general medical examination, the veteran reported 
a history of pain in his neck and right upper extremity, with 
numbness in his right index finger.  The veteran described 
that pain in his right shoulder as "deep," with periods of 
constant numbness.  Since his operation, however, the veteran 
indicated that his right shoulder pain had disappeared, and 
that he experienced an improvement in overall pain by 
approximately 50 percent.  He related that he currently had 
pain which was located mostly in the right hand, with 
numbness of the thumb and first and second fingers.  The pain 
would come and go, but was present most of the time.  On a 
scale from 1 to 10, the veteran rated the pain as between 3 
and 6.  On examination, there was no focal motor weakness 
found in the upper or lower extremities.  The veteran claimed 
occasional numbness at the C6-C7 dermatome on sensory 
examination.  Reflexes were two plus in the left upper 
extremity and one plus in the right.  Range of motion of the 
neck and both arms was normal.  The diagnosis was "status-
post C5-C6, C6-C7 anterocervical disc removal with C5-C6, C6-
C7 anterocervical fusion with chronic pain syndrome with 
history of radiculopathy, right C7."

During his orthopedic examination in April 1993, the veteran 
reported aches in his right hand, but added that strength in 
that hand had returned.  He also indicated that he was unable 
to work over his head.  On examination, the veteran carried 
his head normally, with no postural abnormality and no fixed 
deformity or spasm.  Range of motion testing showed flexion 
and extension to 30 degrees, left and right lateral flexion 
to 45 degrees, and left and right rotation to 60 degrees.  No 
objective evidence of pain on motion was present.  The 
examiner indicated that there did not seem to be much of a 
fusion present.  A scar measuring one and a half inches was 
located at the right lower anterior of the neck, and a scar 
measuring two inches was located at the left iliac crest 
where the donor site was located.  X-rays of the cervical 
spine disclosed the fusion between C5, C6 and C7, with no 
other abnormalities.  The diagnosis was status postoperative 
cervical fusion. 

By a rating decision of October 1993, the RO granted service 
connection for status postoperative cervical spine diskectomy 
with right radiculopathy.  In its decision, the RO granted a 
20 percent evaluation, effective from June 1991.  It also 
granted a temporary total evaluation pursuant to the 
provisions 38 C.F.R. § 4.30 for a period of convalescence for 
the period of June 30, 1992, to August 31, 1992.  Following 
the termination of the total evaluation, the 20 percent 
evaluation has since remained in effect.  The veteran 
subsequently appealed a September 1995 decision which found 
the 20 percent evaluation to be appropriate, arguing that his 
disability due to status postoperative cervical spine 
diskectomy with right radiculopathy was more severely 
disabling than reflected in the 20 percent evaluation. 

When examined again by the VA in April 1995, the veteran 
stated that his cervical spine disability had improved since 
his cervical fusion in 1992, but that he still experienced 
neck pain after any type of physical fitness activity.  Pain 
was located in his neck and shoulder girdles.  Examination 
revealed that musculature of the cervical spine was normal, 
with no spasm or tenderness.  Range of motion testing showed 
flexion to 40 degrees, extension to 30 degrees, left and 
right lateral flexion to 25 degrees, left and right rotation 
to 50 degrees, all of which showed no evidence of pain on 
motion.  Radiographic examination of the cervical spine 
showed hypertrophic degenerative changes involving C4-C5 and 
C6-C7, with loss of the intervertebral disc space between C6 
and C7.  There was irregularity involving the superior end of 
the end plate at C6, which had increased since the 
examination on April 1993.  The diagnoses included 
osteoarthritis and degenerative disc disease of the cervical 
spine.

During his hearing before a hearing officer at the RO, the 
veteran testified that his physical activities have been 
curtailed because of his various physical problems, including 
his service-connected cervical spine disability.  He admitted 
that there was no pain in his neck since the surgery, but 
that significant pain in his right shoulder was still 
present.  He further stated that numbness in his arm was 
still present following his surgery, which he described as a 
"deadness."

During his most recent VA examination in December 1996, the 
veteran reported no changes in the symptoms regarding his 
cervical spine.  No pain was reported in the cervical spine 
at that time, but he did complain of numbness in both arms.  
In particular, he reported numbness in a median distribution 
of the right hand and in a ulnar distribution of the left 
hand.  On examination of the cervical spine, there was no 
tenderness or spasms present in the supporting muscles.  The 
cervical spine showed flexion to 55 degrees, extension to 20 
degrees, left and right lateral flexion to 15 degrees, and 
left and right rotation to 55 degrees.  Nerve conduction 
studies of both upper extremities were normal, and 
electomyographs (EMG) of both upper extremities and the right 
cervical paraspinal were negative.  The veteran refused an 
EMG of the left paraspinals.  

Radiographic examination of the cervical spine revealed a 
fusion of the C5, C6, and C7 vertebral bodies.  The fusion 
was felt to not be complete at the C5-C6 level.  A CT 
examination of the cervical spine revealed no abnormality of 
C2-C3.  At C3-C4, there was minimal bulging of the 
intervertebral disc without central canal or neuroforaminal 
stenosis.  At C4-C5, there was mild stenosis of the right 
neuroforamen secondary to hypertrophic changes.  At C6-C7, 
there were hypertrophic spurs arising from the dorsal aspect 
of the vertebral body with hypertrophic changes at the right 
uncovertebral joint, resulting in moderate stenosis of the 
right neuroforamen.  Mild to moderate stenosis of the left 
neuroforamen was also present.  C6-C7 revealed moderate 
stenosis of the right neuroforamen and mild to moderate 
stenosis of the left neuroforamen secondary to hypertrophic 
changes.  No central stenosis was present.  At C7-T1, there 
was a diffusely bulging disc with resultant central canal 
stenosis and mild stenosis of the bilateral neuroforamina 
secondary to hypertrophic changes at the uncovertebral 
joints.  Based on these findings, the diagnoses included 
fusion of the cervical spine; osteoarthritis and degenerative 
disc disease of the cervical spine; and no evidence of 
radiculopathy.

As noted above, disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain 
and/or weakness, to the extent that any such symptoms are 
supported by adequate pathology.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).

The veteran's status postoperative cervical spine diskectomy 
with right radiculopathy has been evaluated as 20 percent 
disabling under Diagnostic 5293.  
Under this provision, a 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  The next higher rating, 40 percent, is warranted 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief.  A 60 percent evaluation is 
contemplated with findings of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293. 

The RO also cited to Diagnostic Code 5290, which provides 
that slight limitation of the cervical spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 30 percent 
evaluation.  See 38 C.F.R. § 4.71, Diagnostic Codes 5290.

In applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's cervical 
spine disability as 20 percent disabling under Diagnostic 
Code 5293, as this condition is not productive of more than 
moderate intervertebral disc syndrome.  The Board has fully 
considered the veteran's complaints of pain and numbness 
which radiate down both upper extremities.  However, the 
recent objective clinical evidence simply does not show any 
neurological findings which could be characterized as more 
than moderate under this code section.  Indeed, objective 
evidence does disclose that the veteran's right upper 
extremity was manifested by pain and numbness prior to his 
surgery in July 1992.  Nevertheless, most of these symptoms 
improved significantly following the surgery.  For instance, 
the April 1993 VA examination report noted that no focal 
motor weakness was found in either upper extremity.  
Moreover, during his most recent VA examination in December 
1996, although the veteran reported numbness in both arms, 
nerve conduction studies and EMGs of both upper extremities 
showed no neurological findings.  The Board finds that the 
objective clinical evidence is of greater probative value 
then the veteran's own lay statements advanced on behalf of 
his claim.  Accordingly, the preponderance of the evidence is 
against an evaluation in excess of the currently assigned 20 
percent rating under Diagnostic Code 5293.

The Board also finds that a rating higher than 20 percent may 
not be assigned under any other potentially applicable 
Diagnostic Code.  The Board has considered the claim for an 
increased rating under Diagnostic Code 5290, which provides a 
30 percent rating for severe limitation of motion of the 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
However, the clinical evidence reveals no significant 
limitation in range of motion of the cervical spine.  
Likewise, in the absence of evidence of ankylosis (Diagnostic 
Code 5287), or residuals of a fractured vertebra (Diagnostic 
Code 5285), there is no basis for assigning an evaluation in 
excess of 20 percent under any other potentially applicable 
diagnostic codes providing for a higher evaluation.

In reaching this decision, the Board also finds that there is 
no objective evidence of weakened movement, excess 
fatigability with use, or incoordination of the cervical 
spine which would indicate additional functional loss due to 
pain.  For example, the veteran stated during his most recent 
VA examination in December 1996 that there was no pain in his 
cervical spine on motion.  Thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered as mandated by DeLuca, 
supra; however, these provisions simply do not apply in the 
absence of the relevant objective findings.  Should the 
veteran's disability picture change in the future, he may be 
able to meet the criteria for an evaluation in excess of 20 
percent for his status postoperative cervical spine 
diskectomy with right radiculopathy, but presently there is 
no basis for a higher rating.  See 38 C.F.R. § 4.1.

In short, the Board finds that the veteran's status 
postoperative cervical spine diskectomy with right 
radiculopathy is most consistent with the 20 percent 
evaluation under Diagnostic Code 5293.  In reaching its 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing or assertion 
that the disability under consideration has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or that the application of regular 
schedular standards is otherwise impracticable.  The veteran 
has indicated that his physical disabilities had caused him 
to be transferred to a different unit.  However, the evidence 
shows that he is still a full-time civilian employee with the 
Army Reserves, and he has not claimed to have missed any days 
from work as a result of his cervical spine disability.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for joint pain of the knees, to include as due to 
an undiagnosed illness, is denied. 

In the absence of evidence of a well-grounded claim, service 
connection for chronic fatigue, to include as due to an 
undiagnosed illness, is denied. 

An evaluation in excess of 20 percent for status 
postoperative cervical spine diskectomy with right 
radiculopathy is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



